APPEALS OF C. R. GOUDIE, L. R. GOUDIE, AND G. A. GOUDIE.Goudie v. CommissionerDocket Nos. 2147-2149.United States Board of Tax Appeals3 B.T.A. 901; 1926 BTA LEXIS 2523; February 19, 1926, Decided Submitted November 14, 1925.  *2523 Phil D. Morelock and Dudley Doolittle, Esqs., for the taxpayers.  A. H. Fast, Esq., for the Commissioner.  *901  Before STERNHAGEN, LANSDON, and ARUNDELL.  These appeals are from determinations of deficiencies in income taxes for the year 1919, in the respective amounts of $866.76, $890, and $811.95.  They arise from the same state of facts.  Counsel for the parties stipulated that they might be heard and decided together.  In each appeal the single error pleaded is the inclusion in taxable income of an alleged liquidating dividend of a corporation of which the petitioners were stockholders.  No evidence was offered at the hearing.  The taxpayers rely on the Commissioner's admissions in his answers to the allegations of fact in the petitions.  FINDINGS OF FACT.  The taxpayers were stockholders of the Carnie-Goudie Manufacturing Co. during the taxable year.  On September 20, 1917, the Oil Belt Tent Co. was organized.  The money invested in the latter was obtained from a bank on the credit of the first-named company.  All the shares of the Oil Belt Tent Co. were issued to the stockholders of the Carnie-Goudie Manufacturing Co. in proportion to their*2524  ownership of stock in that corporation.  The Oil Belt Tent Co. had certain Government contracts.  It operated during the remainder of 1917, after its incorporation, and during a part of 1918, and accumulated a surplus of $16,372.67.  When it was liquidated in 1919, such surplus, in the amount of $16,372.67, disclosed by its trial balance, was amalgamated with the surplus of the Carnie-Goudie Manufacturing Co.  DECISION.  The determinations of the Commissioner are approved.